Citation Nr: 1526593	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to February 2007. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2012, the Board remanded the above issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for bilateral hip disabilities, the Board remanded these issues in December 2012 to obtain needed medical opinions as to the relationship between the already diagnosed degenerative changes seen in the hips and his military service, to include the claimed February 2004 injury, (i.e., direct service connection) and/or his already service-connected low back disability (i.e., secondary service connection).  Moreover, the post-remand record shows that the Veteran was afforded a VA examination to obtain the requested opinions in January 2013.  However, the Board does not find the opinion provided by that examiner adequate because he did not provide any opinion as to direct service connection and did not fully address the question of secondary service connection.  Therefore, the Board finds that another remand is required to obtain the needed medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).  

As to the claim for an increased rating for the low back disability, the Board finds that a remand is required to provide the Veteran with a VA examination that takes into account the record of prior examinations and treatment since his last VA examination in 2010.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should physically or electronically associate with the claims file the Veteran's post-November 2012 treatment records from the Philadelphia VA Medical Center.

2.  Ask the Veteran to provide VA with authorizations for VA to obtain and physically or electronically associate with the claims file any outstanding private treatment records. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service hip problems and his having continued problems since that time as well as the current problems he is having because of his service-connected low back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for a hip examination to determine the origins of his disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's right and left hip disabilities?  

(b)  As to each diagnosed right and left hip disability to include the degenerative changes seen in the treatment records, is it at least as likely as not that it is related to or had its onset in service and/or have continued since that time, to include since the reported in-service injury in February 2004?  

(c)  As to any arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d) As to each diagnosed right and left hip disability to include the degenerative changes seen in the treatment records, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability?  

In providing the requested opinions regarding the origins of each diagnosed right and left hip disability to include the degenerative changes seen in the treatment records, the examiner should comment on his competent lay claims.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the veteran's back.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

6.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the February 2013 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

